                                                                     1      John D. Fiero (CA Bar No. 136557)
                                                                            PACHULSKI STANG ZIEHL & JONES LLP
                                                                     2      150 California Street, 15th Floor
                                                                            San Francisco, California 94111-4500
                                                                     3      Telephone: 415.263.7000
                                                                            Facsimile: 415.263.7010
                                                                     4      E-mail: jfiero@pszjlaw.com

                                                                     5      Attorneys for Reorganized Debtor
                                                                            SVC
                                                                     6
                                                                                                       UNITED STATES BANKRUPTCY COURT
                                                                     7                                 NORTHERN DISTRICT OF CALIFORNIA
                                                                                                               OAKLAND DIVISION
                                                                     8
                                                                            In re                                                 Case No. 17-10065-RLE
                                                                     9
                                                                                    SVC,                                          Chapter 11
                                                                    10
                                                                                                                                  REVISED AND RE-STATED
                                                                    11                                     Debtor.                DECLARATION OF ROSS SULLIVAN
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                                                                  IN SUPPORT OF OBJECTION TO
                                                                    12                                                            SCHEDULED CLAIM OF TROVE
                                        SAN FRANCISCO, CALIFORNIA




                                                                                                                                  PROFESSIONAL SERVICES LLC
                                                                    13
                                            ATTORNEYS AT LAW




                                                                    14                                                            Date:    June 10, 2020
                                                                                                                                  Time:    2:00 p.m.
                                                                    15                                                            Place:   1300 Clay Street, Courtroom 201
                                                                                                                                           Oakland, California
                                                                    16                                                            Judge:   Honorable Roger L. Efremsky

                                                                    17

                                                                    18              I, Ross Sullivan, declare:

                                                                    19              1.     I am the President of reorganized debtor SVC (the “Reorganized Debtor”) which has

                                                                    20      sole authority to resolve claim objections in this case under Section 10.4 of the Combined Plan and

                                                                    21      Disclosure Statement Proposed by Sullivan Family (December 20, 2019) as modified (the “Plan”).

                                                                    22      The following is true of my personal knowledge and, if called as a witness, I could and would testify

                                                                    23      competently thereto.

                                                                    24              2.     I make this revised and re-stated declaration to more accurately state certain facts

                                                                    25      regarding the scheduled claim of Trove Professional Services (“Claimant”). By submitting this

                                                                    26      declaration, it is my intention to entirely supersede my prior declaration filed on June 3, 2020 at

                                                                    27      Docket No. 580. For convenience, I hereby re-attach as Exhibit A a true and correct copy of the

                                                                    28      Trove Transaction Detail List by Vendor (the “Transaction Detail”) which, I am informed and


                                                                           DOCS_SF:103555.1
                                                                         Case: 17-1006582168/001
                                                                                            Doc# 581       Filed: 06/04/20     Entered: 06/04/20 15:39:33          Page 1 of
                                                                                                                        6
                                                                     1      believe, has been maintained in the ordinary course of SVC’s business by persons under a business

                                                                     2      duty to do so.

                                                                     3                3.     Before the SVC bankruptcy was filed, SVC worked with Claimant on a cost-saving

                                                                     4      initiative under which SVC paid Claimant for certain operational savings realized by the winery.

                                                                     5      Under this arrangement, each month, the Debtor paid Claimant $537.94 using an automatic payment

                                                                     6      feature. Indeed, as the Transaction Detail makes clear, on February 2, 2917, the Debtor used check

                                                                     7      number 7855 to pay all amounts due to Claimant through January 31, 2017.

                                                                     8                4.     Contrary to the suggestion in my prior declaration, SVC’s bankruptcy petition was

                                                                     9      filed on February 1, 2017 (the “Petition Date”) and not February 10, 2017. The February 2, 2017

                                                                    10      check to Claimant was issued automatically the day after the Petition Date before the bank’s systems

                                                                    11      stopped checks from clearing or being issued on account of pre-petition obligations. This
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12      unfortunate automated transfer was disclosed in the debtor’s February 2017 monthly operating
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13      report.
                                            ATTORNEYS AT LAW




                                                                    14                4.     I believe that the $9,000 “estimated” claim shown on SVC’s schedules (Docket

                                                                    15      Number 25) was set forth in error. In fact, the only unpaid pre-petition claim Claimant might have

                                                                    16      had would be for 1/28th of the regular monthly payment. Using that yardstick, I now believe that the

                                                                    17      actual pre-petition claim held by Claimant cannot and should not exceed $19.21, and ask that the

                                                                    18      schedules on file in this case be amended to reflect this reduced amount.

                                                                    19                5.     With regard to any amounts that might have accrued and been due to Claimant after

                                                                    20      the Petition Date, the bar date for filing a “rejection damage” or administrative claim has passed.

                                                                    21      Accordingly, no such claims exist and the full extent of Claimant’s pre-petition claim is $19.21.

                                                                    22                I declare under penalty of perjury that the foregoing is true and correct, and that this

                                                                    23      declaration was executed this 4th day of June, 2020.

                                                                    24                                                               _______Ross Sullivan_____________

                                                                    25

                                                                    26

                                                                    27

                                                                    28

                                                                                                                                  2
                                                                           DOCS_SF:103555.1
                                                                         Case: 17-1006582168/001
                                                                                            Doc#      581     Filed: 06/04/20     Entered: 06/04/20 15:39:33        Page 2 of
                                                                                                                           6
                                                                     1                                               EXHIBIT A

                                                                     2

                                                                     3

                                                                     4

                                                                     5

                                                                     6

                                                                     7

                                                                     8

                                                                     9

                                                                    10

                                                                    11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13
                                            ATTORNEYS AT LAW




                                                                    14

                                                                    15

                                                                    16

                                                                    17

                                                                    18

                                                                    19

                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28

                                                                                                                           3
                                                                           DOCS_SF:103555.1
                                                                         Case: 17-1006582168/001
                                                                                            Doc#   581   Filed: 06/04/20   Entered: 06/04/20 15:39:33   Page 3 of
                                                                                                                      6
                                                                                Sullivan Vineyards Corporation
                                                                            Custom Transaction Detail Report
                                                                                        All Transactions



AQAAAAkFA
AQCNHUN1c    Type          Date             Num    Name                Memo                         Account       Class   Clr               Split          Debit      Credit      Balance


       Bill              03/02/2015   0302        Trove                                  Accounts payable                       Contract services                       537.49      -537.49
       Bill              03/02/2015   0302        Trove                                  Contract services                      Accounts payable             537.49                    0.00
       Bill Pmt -Check   03/31/2015   EFT         Trove                                  SVB...9779                            Accounts payable                        537.49      -537.49
       Bill Pmt -Check   03/31/2015   EFT         Trove                                  Accounts payable                       SVB...9779                   537.49                    0.00
       Bill              04/27/2015   04272015    Trove                                  Accounts payable                       Contract services                       537.49      -537.49
       Bill              04/27/2015   04272015    Trove                                  Contract services                      Accounts payable             537.49                    0.00
       Bill Pmt -Check   05/06/2015   EFT         Trove                                  SVB...9779                            Accounts payable                        537.49      -537.49
       Bill Pmt -Check   05/06/2015   EFT         Trove                                  Accounts payable                       SVB...9779                   537.49                    0.00
       Bill              05/30/2015   EFT         Trove                                  Accounts payable                       Contract services                       537.49      -537.49
       Bill              05/30/2015   EFT         Trove                                  Contract services                      Accounts payable             537.49                    0.00
       Bill Pmt -Check   05/30/2015   EFT         Trove                                  SVB...9779                            Accounts payable                        537.49      -537.49
       Bill Pmt -Check   05/30/2015   EFT         Trove                                  Accounts payable                       SVB...9779                   537.49                    0.00
       Bill              06/30/2015               Trove                                  Accounts payable                       Contract services                       537.49      -537.49
       Bill              06/30/2015               Trove                                  Contract services                      Accounts payable             537.49                    0.00
       Bill Pmt -Check   06/30/2015   EFT         Trove                                  SVB...9779                            Accounts payable                        537.49      -537.49
       Bill Pmt -Check   06/30/2015   EFT         Trove                                  Accounts payable                       SVB...9779                   537.49                    0.00
       Bill              08/03/2015   7311        Trove   VOID:                          Accounts payable                      Contract services              0.00                    0.00
       Bill              08/03/2015   7311        Trove   VOID:                          Contract services                     Accounts payable               0.00                    0.00
       Bill Pmt -Check   08/07/2015   EFT         Trove                                  SVB...9779                            Accounts payable               0.00                    0.00
       Bill Pmt -Check   08/07/2015   EFT         Trove                                  Accounts payable                       SVB...9779                     0.00                    0.00
       Bill              09/07/2015   7336-EFT    Trove   VOID:                          Accounts payable                      Contract services              0.00                    0.00
       Bill              09/07/2015   7336-EFT    Trove   VOID:                          Contract services                     Accounts payable               0.00                    0.00
       Bill Pmt -Check   09/07/2015   EFT         Trove                                  SVB...9779                            Accounts payable               0.00                    0.00
       Bill Pmt -Check   09/07/2015   EFT         Trove                                  Accounts payable                       SVB...9779                     0.00                    0.00
       Check             09/21/2015   EFT         Trove                                  SVB...9779                            Contract services                     1,075.88    -1,075.88
       Check             09/21/2015   EFT         Trove   inv 7311 + inv 7336            Contract services                      SVB...9779                 1,075.88                    0.00
       Check             09/21/2015   EFT         Trove   Elec Fees                      SVB...9779                            Contract services                          2.55       -2.55
       Check             09/21/2015   EFT         Trove   Elec Fees                      Contract services                      SVB...9779                     2.55                    0.00
       Check             09/25/2015   EFT         Trove                                  SVB...9779                            Contract services                          2.55       -2.55
       Check             09/25/2015   EFT         Trove                                  Contract services                      SVB...9779                     2.55                    0.00
       Check             09/25/2015   EFT         Trove                                  SVB...9779                            Contract services                       537.94      -537.94
       Check             09/25/2015   EFT         Trove                                  Contract services                      SVB...9779                   537.94                    0.00
       Bill              10/05/2015   7356- EFT   Trove   October Savings                Accounts payable                       Contract services                       537.94      -537.94
       Bill              10/05/2015   7356- EFT   Trove   October Savings                Contract services                      Accounts payable             537.94                    0.00
       Bill Pmt -Check   10/05/2015   EFT         Trove   October Savings                SVB...9779                            Accounts payable                        537.94      -537.94
       Bill Pmt -Check   10/05/2015   EFT         Trove   October Savings                Accounts payable                       SVB...9779                   537.94                    0.00
       Check             10/27/2015   EFT         Trove                                  SVB...9779                            Contract services                          2.55       -2.55
       Check             10/27/2015   EFT         Trove                                  Contract services                      SVB...9779                     2.55                    0.00
       Check             11/25/2015   EFT         Trove                                  SVB...9779                            Contract services                          2.55       -2.55
       Check             11/25/2015   EFT         Trove                                  Contract services       Admin          SVB...9779                     2.55                    0.00
       Check             11/25/2015   EFT         Trove                                  SVB...9779                            Contract services                       537.94      -537.94
       Check             11/25/2015   EFT         Trove                                  Contract services       Admin          SVB...9779                   537.94                    0.00
       Check             12/28/2015   EFT         Trove   Trove EFT Fees                 SVB...9779                            Contract services                          2.55       -2.55
       Check             12/28/2015   EFT         Trove   Trove EFT Fees                 Contract services       Admin          SVB...9779                     2.55                    0.00
       Check             12/28/2015   EFT         Trove   December 2015                  SVB...9779                            Contract services                       537.94      -537.94
       Check             12/28/2015   EFT         Trove   December 2015                  Contract services       Admin          SVB...9779                   537.94                    0.00
       Bill              01/04/2016   7444        Trove   VOID: January Fees             Accounts payable                      Contract services              0.00                    0.00
       Bill              01/04/2016   7444        Trove   January Fees                   Contract services       Admin         Accounts payable               0.00                    0.00
       Bill Pmt -Check   01/04/2016   EFT         Trove   January Fees                   SVB...9779                            Accounts payable               0.00                    0.00
       Bill Pmt -Check   01/04/2016   EFT         Trove   January Fees                   Accounts payable                       SVB...9779                     0.00                    0.00
       Check             01/26/2016               Trove                                  SVB...9779                            Contract services                          2.55       -2.55
       Check             01/26/2016               Trove                                  Contract services       Admin          SVB...9779                     2.55                    0.00
       Check             01/26/2016               Trove                                  SVB...9779                            Contract services                       537.94      -537.94
       Check             01/26/2016               Trove   inv 7444                       Contract services       Admin          SVB...9779                   537.94                    0.00
       Check             02/25/2016   EFT         Trove                                  SVB...9779                            Contract services                          2.55       -2.55




                         Case: 17-10065             Doc# 581             Filed: 06/04/20               Entered: 06/04/20 15:39:33                   Page 4 of                          Page 1 of 3
                                                                                      6
                                                                             Sullivan Vineyards Corporation
                                                                        Custom Transaction Detail Report
                                                                                     All Transactions



AQAAAAkFA
AQCNHUN1c    Type          Date          Num    Name              Memo                           Account        Class   Clr             Split          Debit      Credit      Balance

       Check             02/25/2016   EFT      Trove   inv 7444                       Contract services        Admin          SVB...9779                   2.55                   0.00
       Check             02/25/2016   EFT      Trove                                  SVB...9779                             Contract services                     537.94     -537.94
       Check             02/25/2016   EFT      Trove   inv 7443                       Contract services        Admin          SVB...9779                 537.94                   0.00
       Bill              03/07/2016   7511     Trove   March Fees                     Accounts payable                        Contract services                     537.94     -537.94
       Bill              03/07/2016   7511     Trove   February Fees                  Contract services        Admin          Accounts payable           537.94                   0.00
       Bill Pmt -Check   03/07/2016   EFT      Trove   March Fees                     SVB...9779                             Accounts payable                      537.94     -537.94
       Bill Pmt -Check   03/07/2016   EFT      Trove   March Fees                     Accounts payable                        SVB...9779                 537.94                   0.00
       Check             03/25/2016            Trove   Electronic Fee                 SVB...9779                             Contract services                        2.55      -2.55
       Check             03/25/2016            Trove   inv 7444                       Contract services        Admin          SVB...9779                   2.55                   0.00
       Bill              04/04/2016   7535     Trove   April Savings                  Accounts payable                        Contract services                     537.94     -537.94
       Bill              04/04/2016   7535     Trove   April Savings                  Contract services        Admin          Accounts payable           537.94                   0.00
       Check             04/26/2016   EFT      Trove   Transfer Fees                  SVB...9779                             Contract services                        2.55      -2.55
       Check             04/26/2016   EFT      Trove   Transfer Fees                  Contract services        Admin          SVB...9779                   2.55                   0.00
       Bill Pmt -Check   04/26/2016   EFT      Trove   April Savings                  SVB...9779                             Accounts payable                      537.94     -537.94
       Bill Pmt -Check   04/26/2016   EFT      Trove   April Savings                  Accounts payable                        SVB...9779                 537.94                   0.00
       Bill              05/02/2016   7573     Trove   Monthly Savings                Accounts payable                        Contract services                     537.94     -537.94
       Bill              05/02/2016   7573     Trove   May Monthly Savings            Contract services        Admin          Accounts payable           537.94                   0.00
       Bill Pmt -Check   05/25/2016   EFT      Trove   Monthly Savings                SVB...9779                             Accounts payable                      537.94     -537.94
       Bill Pmt -Check   05/25/2016   EFT      Trove   Monthly Savings                Accounts payable                        SVB...9779                 537.94                   0.00
       Check             05/25/2016   EFT      Trove   Transfer Fees                  SVB...9779                             Contract services                        2.55      -2.55
       Check             05/25/2016   EFT      Trove   Transfer Fees                  Contract services        Admin          SVB...9779                   2.55                   0.00
       Bill              06/06/2016   7601     Trove   June 2016 Savings              Accounts payable                        Contract services                     537.94     -537.94
       Bill              06/06/2016   7601     Trove   June Savings                   Contract services        Admin          Accounts payable           537.94                   0.00
       Check             06/27/2016   EFT      Trove   Transfer Fees                  SVB...9779                             Contract services                        2.55      -2.55
       Check             06/27/2016   EFT      Trove   Transfer Fees                  Contract services        Admin          SVB...9779                   2.55                   0.00
       Bill Pmt -Check   06/27/2016   EFT      Trove   June 2016 Savings              SVB...9779                             Accounts payable                      537.94     -537.94
       Bill Pmt -Check   06/27/2016   EFT      Trove   June 2016 Savings              Accounts payable                        SVB...9779                 537.94                   0.00
       Bill              07/04/2016   7627     Trove   June Savings                   Accounts payable                        Contract services                     537.94     -537.94
       Bill              07/04/2016   7627     Trove   June Savings                   Contract services        Admin          Accounts payable           537.94                   0.00
       Check             07/26/2016            Trove   Transfer Fees                  SVB...9779                             Contract services                        2.55      -2.55
       Check             07/26/2016            Trove   Transfer Fees                  Contract services        Admin          SVB...9779                   2.55                   0.00
       Bill Pmt -Check   07/26/2016            Trove                                  SVB...9779                             Accounts payable                      537.94     -537.94
       Bill Pmt -Check   07/26/2016            Trove                                  Accounts payable                        SVB...9779                 537.94                   0.00
       Bill              08/01/2016   7649     Trove                                  Accounts payable                        -SPLIT-                               537.94     -537.94
       Bill              08/01/2016   7649     Trove   August Savings                 Contract services        Admin          Accounts payable           534.94                  -3.00
       Bill              08/01/2016   7649     Trove   ACH Fee                        Contract services        Admin          Accounts payable             3.00                   0.00
       Check             08/02/2016   ACH      Trove   ACH Debit Fee                  Umpqua Checking (0899)                 Contract services                        2.55      -2.55
       Check             08/02/2016   ACH      Trove   ACH Debit Fee                  Contract services        Admin          Umpqua Checking (0899)       2.55                   0.00
       Bill Pmt -Check   08/02/2016   ACH      Trove                                  Umpqua Checking (0899)                 Accounts payable                      537.94     -537.94
       Bill Pmt -Check   08/02/2016   ACH      Trove                                  Accounts payable                        Umpqua Checking (0899)     537.94                   0.00
       Check             09/02/2016   EFT      Trove   August Savings                 Umpqua Checking (0899)                 Contract services                     537.94     -537.94
       Check             09/02/2016   EFT      Trove   August Savings                 Contract services        Admin          Umpqua Checking (0899)     537.94                   0.00
       Check             09/02/2016            Trove   ACH Debit Fee                  Umpqua Checking (0899)                 Contract services                        2.55      -2.55
       Check             09/02/2016            Trove   ACH Debit Fee                  Contract services        Admin          Umpqua Checking (0899)       2.55                   0.00
       Bill              10/03/2016   7728     Trove   September Savings              Accounts payable                        Contract services                     537.94     -537.94
       Bill              10/03/2016   7728     Trove   September Savings              Contract services        Admin          Accounts payable           537.94                   0.00
       Bill Pmt -Check   10/04/2016   EFT      Trove   September Savings              Umpqua Checking (0899)                 Accounts payable                      537.94     -537.94
       Bill Pmt -Check   10/04/2016   EFT      Trove   September Savings              Accounts payable                        Umpqua Checking (0899)     537.94                   0.00
       Check             10/04/2016            Trove   ACH Fees                       Umpqua Checking (0899)                 Contract services                        2.55      -2.55
       Check             10/04/2016            Trove   ACH Fees                       Contract services        Admin          Umpqua Checking (0899)       2.55                   0.00
       Check             11/02/2016            Trove   November Fees                  Umpqua Checking (0899)                 Contract services                     537.94     -537.94
       Check             11/02/2016            Trove   November Fees                  Contract services        Admin          Umpqua Checking (0899)     537.94                   0.00
       Check             11/02/2016            Trove   ACH Charge                     Umpqua Checking (0899)                 Contract services                        2.55      -2.55
       Check             11/02/2016            Trove   ACH Charge                     Contract services        Admin          Umpqua Checking (0899)       2.55                   0.00
       Check             12/02/2016            Trove   December Savings               Umpqua Checking (0899)                 Contract services                     537.94     -537.94
       Check             12/02/2016            Trove   December Savings               Contract services        Admin          Umpqua Checking (0899)     537.94                   0.00




                         Case: 17-10065          Doc# 581            Filed: 06/04/20                Entered: 06/04/20 15:39:33                  Page 5 of                          Page 2 of 3
                                                                                  6
                                                                              Sullivan Vineyards Corporation
                                                                         Custom Transaction Detail Report
                                                                                       All Transactions



 AQAAAAkFA
 AQCNHUN1c    Type          Date          Num    Name                Memo                          Account        Class   Clr             Split           Debit      Credit      Balance

        Check             12/02/2016            Trove   ACH Fees                        Umpqua Checking (0899)                 Contract services                         2.55      -2.55
        Check             12/02/2016            Trove   ACH Fees                        Contract services        Admin          Umpqua Checking (0899)        2.55                   0.00
        Bill              01/02/2017   7828     Trove   December Savings                Accounts payable                        Contract services                      537.94     -537.94
        Bill              01/02/2017   7828     Trove   December Savings                Contract services        Admin          Accounts payable            537.94                   0.00
        Bill Pmt -Check   01/04/2017   ACH      Trove   December Savings                Umpqua Checking (0899)                 Accounts payable                       537.94     -537.94
        Bill Pmt -Check   01/04/2017   ACH      Trove   December Savings                Accounts payable                        Umpqua Checking (0899)      537.94                   0.00
        Check             01/04/2017            Trove   ACH Transaction Fee             Umpqua Checking (0899)                 Contract services                         2.55      -2.55
        Check             01/04/2017            Trove   ACH Transaction Fee             Contract services        Admin          Umpqua Checking (0899)        2.55                   0.00
        Check             02/02/2017   7855     Trove   (PP: 2.2.17)                    Umpqua Checking (0899)                 Contract services                         2.55      -2.55
        Check             02/02/2017   7855     Trove   (PP: 2.2.17)                    Contract services        Admin          Umpqua Checking (0899)        2.55                   0.00
        Check             02/02/2017   7855     Trove   (PP: 2.2.17) January Savings    Umpqua Checking (0899)                 Contract services                      537.94     -537.94
        Check             02/02/2017   7855     Trove   January Savings                 Contract services        Admin          Umpqua Checking (0899)      537.94                   0.00
Total                                                                                                                                                    19,948.63   19,948.63       0.00




                          Case: 17-10065          Doc# 581             Filed: 06/04/20                Entered: 06/04/20 15:39:33                  Page 6 of                           Page 3 of 3
                                                                                    6
